        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 1 of 12




                                                                                     PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 TODD R. BRIGLIN,

              Plaintiff,

       -v-                                                   19-CV-6927L
                                                             ORDER
 DR. JOHN MORLEY Acting Deputy
 Commissioner/Chief Medical Officer, et
 al.,
            Defendants.
___________________________________



                                   INTRODUCTION

      Plaintiff Todd R. Briglin brought this action pro se under 42 U.S.C. § 1983,

complaining that his constitutional rights were violated at the Franklin, Auburn and

Groveland Correctional Facilities (“Franklin,” “Auburn” and “Groveland,” respectively).

Docket Item 1 (“Complaint”). Plaintiff alleged that his Eighth Amendment right to be free

from cruel and unusual punishment was violated, as were his rights under the Americans

with Disabilities Act (42 U.S.C. § 12112, “ADA”), as more particularly described in the

Complaint.

      Upon screening of the Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A, the Court severed and transferred claims arising at Auburn and Franklin, and

dismissed claims arising in Groveland, but granted Plaintiff leave to file an amended

complaint. Docket Item 13 (“Initial Review Order”). Plaintiff has now filed an Amended

Complaint, which must now be screened pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 2 of 12




1915A. For the reasons set forth below, the Amended Complaint must be dismissed for

failure to state a claim on which relief may be granted.



                                       DISCUSSION

       Under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a), this Court must screen this

Amended Complaint. Section 1915 "provide[s] an efficient means by which a court can

screen for and dismiss legally insufficient claims." Abbas v. Dixon, 480 F.3d 636, 639 (2d

Cir. 2007) (citing Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall

dismiss a complaint in a civil action in which a prisoner seeks redress from a

governmental entity, or an officer or employee of a governmental entity, if the court

determines that the action (1) fails to state a claim upon which relief may be granted or

(2) seeks monetary relief against a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1)-(2).

   I. THE AMENDED COMPLAINT

       In evaluating the Amended Complaint, the Court must accept all factual allegations

as true and must draw all inferences in Plaintiff's favor. See Larkin v. Savage, 318 F.3d

138, 139 (2d Cir. 2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999).

"Specific facts are not necessary," and a plaintiff "need only 'give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.' " Erickson v. Pardus, 551

U.S. 89, 93, (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

quotation marks and citation omitted)); see also Boykin v. Keycorp, 521 F.3d 202, 213

(2d Cir. 2008) (discussing pleading standard in pro se cases after Twombly: "even after

Twombly, dismissal of a pro se claim as insufficiently pleaded is appropriate only in the



                                              2
         Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 3 of 12




most unsustainable of cases."). Although "a court is obliged to construe [pro se] pleadings

liberally, particularly when they allege civil rights violations," McEachin v. McGuinnis, 357

F.3d 197, 200 (2d Cir. 2004), even pleadings submitted pro se must meet the notice

requirements of Rule 8 of the Federal Rules of Civil Procedure. Wynder v. McMahon,

360 F.3d 73 (2d Cir. 2004).

   II. SECTION 1983 CLAIMS

        "To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the

challenged conduct (1) was attributable to a person acting under color of state law, and

(2) deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

laws of the United States." Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997)

(citing Eagleston v. Guido, 41 F.3d 865, 875-76 (2d Cir. 1994)). "Section 1983 itself

creates no substantive rights; it provides only a procedure for redress for the deprivation

of rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citing

City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

        To establish liability against an official under § 1983, a plaintiff must allege that

individual's personal involvement in the alleged constitutional violation; it is not enough to

assert that the defendant is a link in the chain of command. See McKenna v. Wright, 386

F.3d 432, 437 (2d Cir. 2004); Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

Moreover, the theory of respondeat superior is not available in a § 1983 action. See

Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003). But a supervisory official can be

found to be personally involved in an alleged constitutional violation in one of several

ways:

        (1) the defendant participated directly in the alleged constitutional violation,
        (2) the defendant, after being informed of the violation through a report or

                                               3
          Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 4 of 12




        appeal, failed to remedy the wrong, (3) the defendant created a policy or
        custom under which unconstitutional practices occurred, or allowed the
        continuance of such a policy or custom, (4) the defendant was grossly
        negligent in supervising subordinates who committed the wrongful acts, or
        (5) the defendant exhibited deliberate indifference to the rights of inmates
        by failing to act on information indicating that unconstitutional acts were
        occurring.

Colon, 58 F.3d at 873 (citing Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994)).

    III. Plaintiff’s Allegations

        Plaintiff was granted leave to file an amended complaint to address four claims: he

was denied blood pressure medication (Initial Review Order at 11); he fell on the bus

while being transported to Groveland (Id. at 13); he fell in the bathroom at Groveland (Id.):

and that his back brace was taken from him for transport and he was threatened when he

requested that it be returned (Id. at 14). The allegations of the Amended Complaint,

presumed true, tell the following story.1

        Plaintiff, an inmate housed at Franklin who suffered from a number of mobility

issues, had requested and was denied direct transport for trips between Franklin and

Groveland made necessary by court appearances near Groveland. Amended Complaint

at 7 ¶ P. Plaintiff was not housed in the handicapped dorm at Groveland until he “slipped

and fell in water in the bathroom stall.” Id. at 8 ¶ S. Plaintiff “alleges that he was denied

reasonable accommodations by not placing [him] in handicapped housing when he first

arrived at Groveland.” Id.




1
  Plaintiff’s claims regarding the failure to provide him with direct transport from Franklin to Groveland and
back were severed and transferred to the Northern District of New York in the Initial Review Order. Plaintiff
has nonetheless realleged these claims in the Amended Complaint, while providing only limited factual
recitation of the claims he was permitted to amend. This recitation of the facts alleged in the Amended
Complaint will generally be limited to those claims which remain in this Court.

                                                      4
          Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 5 of 12




        On his “last trip at Groveland, the plaintiff ran out of his blood pressure medication.”

Id. at 10 ¶ V. Plaintiff submitted a refill request, and all medications except his blood

pressure medication (Metoprolol) were filled. Id. Plaintiff “wrote to the nursing staff and

even went to the corrections officer on the dorm to inquire about my medication.” Id. The

dorm officer “called the infirmary and was told they would call him back, but [they] never

did.” Id. Plaintiff did not receive blood pressure medication until his return to Franklin, 25

days after his medication ran out. Id. Plaintiff suffered constant headaches and blurred

vision. Id.

        Plaintiff fell once while at Groveland and twice on the bus while en route to

Groveland. He fell in the bathroom on a wet floor which was not marked with a wet floor

sign. Id. at 8 ¶ S. The Amended Complaint appears to rely on the allegations of the initial

Complaint regarding his fall on the bus and adds only that being shackled to another

inmate was not required by Department of Corrections and Community Supervision

(“DOCCS”) regulations. Amended Complaint at 6 ¶ M. Plaintiff attaches medical reports

showing damage alleged to have resulted from his falls. See Amended Complaint,

Exhibits K, L and M. Plaintiff does not reallege, as permitted, his claim that he was

threatened when he requested the return of his back brace.

    IV. Analysis

        a. Medical Claims

        Plaintiff alleges a denial of blood pressure medication while at Groveland.2 A claim

of inadequate medical care rises to the level of a constitutional violation only where the


2
 To the extent that Plaintiff alleges other denials of medical care while at Groveland, these allegations are
beyond the scope of the permitted amendment, and stated in wholly conclusory form. See Amended
Complaint at 19-22. These allegations, however, support “Dorm and Direct Transport” claims (Id. at 26)
and are set forth as part of Plaintiff’s ADA allegations, which are addressed below.

                                                     5
        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 6 of 12




facts alleged show that a defendant was deliberately indifferent to a plaintiff's serious

medical needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). See also Ross v. Kelly,

784 F. Supp. 35, 43-44 (W.D.N.Y.), aff'd, 970 F.2d 896 (2d Cir.), cert. denied, 506 U.S.

1040 (1992). ‟A serious medical condition exists where ‛the failure to treat a prisoner's

condition could result in further significant injury or the unnecessary and wanton infliction

of pain.’ ” Harrison v. Barkley, 219 F.3d 132, 136-137 (2d Cir. 2000) (quoting Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotation marks omitted)). The

Second Circuit pointed out that

       [medical] conditions . . . vary in severity and . . . a decision to leave a
       condition untreated will be constitutional or not depending on the facts of
       the particular case. Thus, a prisoner with a hang-nail has no constitutional
       right to treatment, but if prison officials deliberately ignore an infected gash,
       ‟the failure to provide appropriate treatment might well violate the Eighth
       Amendment.”

Id. (quoting Chance, 143 F.3d at 702).

       An isolated failure to provide medical treatment, without more, is generally not

actionable unless the surrounding circumstances suggest a degree of deliberateness,

rather than inadvertence, in the failure to render meaningful treatment. Gill v. Mooney,

824 F.2d 192, 196 (2d Cir. 1987). Further, when the basis for a prisoner's Eighth

Amendment claim is a “temporary delay or interruption in the provision of otherwise

adequate medical treatment, it is appropriate to focus on the challenged delay or

interruption in treatment rather than the prisoner's underlying medical condition alone.”

Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir. 2003).

       Plaintiff alleges a denial of his blood pressure medication for twenty-five days, and

alleges that he suffered from headaches and blurred vision as a result. However, Plaintiff




                                              6
        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 7 of 12




has failed to set forth facts which would support an inference of deliberate indifference on

the part of any Defendant. Because his assertions do not show that Defendants

       acted intentionally to withhold from him his prescribed medication or [were]
       in any way responsible for the delay in obtaining a refill of his medication
       from the [provider], he has failed to state an Eighth Amendment claim of
       deliberate indifference to a serious medical need.

Baskerville v. Blot, 224 F. Supp. 2d 723, 735-36 (S.D.N.Y. 2002). Plaintiff states only that

he wrote to the nursing staff, and that a dorm officer called someone at the infirmary, who

promised to call back but did not. These limited inquiries do not show that any Defendant

was deliberately indifferent to Plaintiff’s medical needs.    All other medications were

provided promptly, and Plaintiff sets forth only these limited attempts to obtain what was

missing. There are no allegations of repeated inquiries made to any Defendant, nor does

Plaintiff allege that any Defendant was aware of and ignored the length of time he was

without the medication.

       Plaintiff has thus alleged nothing more than the potential that medical errors
       were committed that caused him some discomfort. There is nothing at all to
       suggest the degree of recklessness that elevates what is at most potential
       medical malpractice to the kind of deliberate indifference that the Eighth
       Amendment prohibits.

Williams v N.Y. City Dept. of Corrs., 14 CIV. 5082 (BMC), 2016 WL 393438, at *3

(E.D.N.Y. Jan. 31, 2016) (failure to provide blood pressure medication). The facts alleged

do not suggest a degree of deliberateness, rather than inadvertence, and Plaintiff’s Eighth

Amendment medical claims must therefore be dismissed with prejudice.

       b. Eight Amendment Health and Safety Claims

       In his initial Complaint, Plaintiff alleged that he objected to being shackled to

another inmate while being transported from Auburn to Wende on his way to Groveland,

and Defendant Sergeant John Doe said that he did not care, and suggested Plaintiff sue


                                             7
        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 8 of 12




the state. See Initial Review Order at 12-13. Plaintiff fell twice as a result of being

dragged by the other inmate, who had to use the bathroom and pulled Plaintiff along

rather than wait for him to walk. Id. As a result of these falls, Plaintiff “re-injured” his left

thigh, groin and back. Id. The Court construed this as a conditions of confinement claim

under the Eighth Amendment and dismissed, but granted Plaintiff permission to amend.

In the Amended Complaint, Plaintiff alleges only that shackling him to another inmate was

not required by DOCCS policies and the he was often shackled independently. Amended

Complaint at 6-7.

       Generally, in order to state a valid conditions of confinement claim, a plaintiff must

allege: (1) the conditions were so serious that they constituted a denial of the “minimal

civilized measure of life's necessities,” and (2) the prison officials acted with “deliberate

indifference.” Wilson v. Seiter, 501 U.S. 294, 297-99 (1991) (citation omitted) (cited in

Branham v. Meachum, 77 F.3d 626, 630-31 (2d Cir. 1996)). An Eighth Amendment claim

of cruel and unusual punishment thus consists of two components: (1) a subjective

component which focuses on the defendant's motive for his conduct; and (2) an objective

component which focuses on the conduct's effect. See Sims v. Artuz, 230 F.3d 14, 20

(2d Cir. 2000). The subjective component “requires a showing that the defendant had the

necessary level of culpability, shown by actions characterized by wantonness in light of

the particular circumstances surrounding the challenged conduct.” Atkins v. County of

Orange, 372 F. Supp. 2d 377, 398 (S.D.N.Y. 2005), aff’d on other grounds sub nom.

Bellotto v. County of Orange, 248 F. App’x 232 (2d Cir. 2007).

       Plaintiff has not alleged a constitutional violation. It was not the shackling itself

which caused Plaintiff to fall, unable to balance himself, but the independent act of another



                                               8
          Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 9 of 12




inmate who dragged Plaintiff through the bus.3 There is no indication of any prior warning

that the other inmate posed a danger to Plaintiff which Defendant ignored. Deliberate

indifference must be measured subjectively, that is,

        a prison official cannot be found liable under the Eighth Amendment . . .
        unless the official knows of and disregards an excessive risk to [the]
        inmate[’s] health or safety; the official must both be aware of facts from
        which the inference could be drawn that a substantial risk of serious harm
        exists, and he must also draw the inference.

Id. at 837. Plaintiff has not alleged that Defendant was aware of the actual danger viz,

that Plaintiff would be dragged by another inmate causing him to fall. See, e.g., Daum v.

Doe, 13-CV-88V(F), 2016 WL 3411558, at *2 (W.D.N.Y. June 22, 2016) (where plaintiff

“offered sufficient proof to create an issue of fact that, regardless of how quickly the

assault occurred, Defendant [] knew about the impending assault far enough in advance

to intervene and protect the plaintiff.”). Instead, he alleges that he complained about

being shackled to another inmate due to a risk that he would fall of his own accord, which

did not occur, but that he was injured when the other inmate’s intentional behavior caused

him to fall. Plaintiff’s claims regarding his fall on the bus, to the extent that they are

realleged in the Amended Complaint, must therefore be dismissed with prejudice.

        c. Slip and Fall Claim

        Similarly, the failure to transfer Plaintiff to the handicapped dorm until he fell on a

wet floor in bathroom does not allege deliberate indifference on the part of any Defendant.

To state an Eighth Amendment violation, “the alleged safety issue must expose the


3
  “When I fell it was because [the other inmate] needed to use the bathroom in the back of the bus, I could
not make it there as he was trying to drag me down the aisle, the officers had taken my cane away from
me on entering the bus.” Docket Item 1-4 at 10. The Court recognizes that its review is “limited to the
contents of the operative complaint and documents attached to it or incorporated into it by reference.”
McCray v. Lee, 963 F.3d 110 (2d Cir. 2020). If Plaintiff did not intend to repeat and incorporate his initial
allegations, the facts alleged in the Amended Complaint would warrant dismissal with prejudice because
they offer no support for any claim regarding the fall on the bus to Groveland.

                                                     9
        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 10 of 12




inmate to serious damage to future health.” Hawkins v. Nassau Cty. Corr. Fac., 781 F.

Supp. 2d 107, 113 (E.D.N.Y. 2011) (collecting slip and fall cases).       Plaintiff’s allegations

do not suggest the deliberate indifference on the part of any Defendant. As in Hawkins,

“plaintiff's allegations that he fell in the shower area of the jail because of a slippery floor

do not state a plausible Section 1983 claim.” Hawkins, 781 F. Supp. 2d at 114. “[S]lip-

and-fall claims are seldom viewed as having constitutional dimension.” McCray, 963 F.3d

110 at *2. In McCray, the Second Circuit affirmed dismissal because Plaintiff “did not

make any claims of exceptional circumstances that would elevate . . . conditions beyond

the typical level of danger presented by a slippery sidewalk or a wet floor.” Id. at *7.

Plaintiff’s Eighth Amendment claims based on slip and fall allegations must be dismissed

with prejudice for failure to state a claim.

       d. Americans with Disabilities Act (“ADA”) and Rehab Act Claims

       Plaintiff alleges that Defendants violated Title II of the ADA when he was given

inadequate medical care and when he was not housed in the medical dorm at Groveland.

Title II of the ADA provides, in pertinent part, that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132. Plaintiff’s ADA claims for injunctive

relief were severed and transferred to the Northern District of New York (Initial Review

Order at 19) and will not be addressed here. See Prins v. Coughlin, 76 F3d 504, 506 (2d

Cir. 1996) (It “is settled in this Circuit that a transfer from a prison facility moots an action

for injunctive relief against the transferring facility.”).




                                                10
        Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 11 of 12




       It “is well established that Title II does not authorize suits against state officers in

their individual capacities.” Cole v. Goord, 05 CIV. 2902 (GEL), 2009 WL 2601369, at *3

(S.D.N.Y. Aug. 25, 2009). Therefore, a plaintiff may only “proceed with a suit against the

defendants in their official capacity for injunctive relief.” Id. Plaintiff, an inmate at Franklin

and no longer transported to Groveland for court, can obtain no possible injunctive relief

against Groveland Defendants, nor can he maintain an action against them for money

damages in their individual capacity. To the extent that Plaintiff raises ADA claims against

Groveland Defendants in his Amended Complaint, they are dismissed with prejudice.

       Plaintiff also raises claims under the Rehab Act based on the same conduct.

Rehabilitation Act of 1973, 29 U.S.C. § 701 et. seq. Like the ADA, however, the Rehab

Act does not authorize suits against state officials in their individual capacities for money

damages. “Insofar as [Plaintiff] is suing the individual defendants in their individual

capacities, neither Title II of the ADA nor § 504 of the Rehabilitation Act provides for

individual capacity suits against state officials.” Garcia v. S.U.N.Y. Health Scis. Ctr. of

Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001). Plaintiff’s Rehab Act claims must likewise be

dismissed with prejudice.



                                            ORDER

       IT IS HEREBY ORDERED, that the Amended Complaint is dismissed with

prejudice for failure to state a claim on which relief may be granted; and

       FURTHER, that the Court hereby certifies, pursuant to 28 U.S.C. § 1915(a), that

any appeal from this Order would not be taken in good faith and leave to appeal to the

Court of Appeals as a poor person is denied. Coppedge v. United States, 369 U.S. 438



                                               11
       Case 6:19-cv-06927-DGL Document 18 Filed 07/20/20 Page 12 of 12




(1962). Further requests to proceed on appeal in forma pauperis should be directed on

motion to the United States Court of Appeals for the Second Circuit in accordance with

Rule 24 of the Federal Rules of Appellate Procedure.

      IT IS SO ORDERED.



                                 _______________________________________
                                          DAVID G. LARIMER
                                       United States District Judge
Dated: Rochester, New York
       July 20, 2020.




                                         12
